It is not disputed but that the acts of the plaintiff, which have been interdicted by the defendants, are within the the terms of a statute prohibiting them. (Laws of 1860, chap. 501, p. 999.)
The sole question presented is whether the passage of that statute was within the constitutional power of the legislature. That question is again, in one phase of it, narrowed to the consideration of whether the title which the legislature has given to the act is proper and sufficient. The query arises, upon the requirement of the constitution (art. 3, § 16), that "no * * local bill which may be passed by the legislature shall embrace more than one subject, and that shall be expressed in the title." It is conceded on the one side that the act is local.
It cannot be denied on the other that it treats of but one subject. That subject is the prevention of public dramatic entertainments and the like in the city of New York on *Page 560 
Sunday. The title of the act is: "An act to preserve the public peace and order on the first day of the week, commonly called Sunday." It will be seen that it is broad enough in its language to apply to the whole State. This, however, is not enough alone to determine that it is improper. If it meets the conceded purpose of the constitution, it is correct. (People v.Briggs, 50 N.Y., 553.). That purpose has been repeatedly declared to be, 1st, to prevent the union in one title of several local projects, or the attaching of some local project to a general subject, or vice versa; and 2d, by the title, to give information to all concerned in the subject of the act, that that subject is likely to be affected by pending legislation. It is plain that the first part of this purpose is met. There is in this act but one, local, subject. Is not the second part also met? The title is broad enough to indicate legislation in regard to the public peace and order, on Sunday, throughout the State. Hence it gave information to the people in New York city, and to their representatives in the legislature, that that locality was interested in the proposed enactment. The constitution seeks an end. The solicitude of it is not, how it is reached. And any method which attains that end satisfies the constitution, which prescribes no form.
The constitutional purpose was not to insure that there should be no legislation discriminating for or against any locality. It was to insure that such legislation should not be had without that locality being apprised of the intention so to legislate, with opportunity to urge or oppose. If the title of the bill be so general as to indicate to every portion of the State that possibly it may be brought within the scope of the law, that purpose is effected; so that, though the act deals with New York city alone, and the title indicates the whole State, the dwellers in New York city were apprised that there was a law proposed which might affect them.
The title is general: "To preserve the public peace and order on the first day of the week, commonly called Sunday." This clearly indicates legislation for the observance of the *Page 561 
Sunday — that day in particular. Though the words "public peace and order" are general, they indicate every particular which goes to make up those things. That a cessation from dramatic representations or the like on Sunday is a particular thereof, needs no further discussion, since the decision in Lindenmuller
v. The People (33 Barb., 548), which has never been questioned in a court of higher or equal authority; (see, also, People v.Hoym, 20 How. Pr. R., 76.)
Though the cases cited arose under the same act which is now under consideration, they are pertinent to the matter in hand, from the exhibition they give of the law as to the first day of the week and its observance, and of the course of legislation in regard to it, inasmuch as it is thereby shown that this act was no innovation, but that the law-making power had often dealt with the subject, aiming by minute prohibitions of particular acts to preserve the public peace and good order on that day. Among the particular acts prohibited by previous legislation are those which were interdicted by defendants, under the authority of the statute under consideration; (see also, 3 Burr., 1595.)
It is contended that though the general subject of the act is to preserve the public peace and good order, yet as this is sought to be effected by the particular method of prohibiting dramatic representations and the like, that the title of the act should have contained some phrase or phrases declaring that particular subject. We do not think that this was requisite. The legislature had the right to assume that the law was reasonably well settled, and sufficiently declared by competent judicial and legislative authority, that such representations on the first day of the week were a breach of the public peace and good order. The legislature was, therefore, right in conceiving that a title to a bill which expressed the purpose of legislating to preserve that peace and good order, gave notice that such representations might be affected by it; and that thus the constitutional requirement would be met. The citizen is presumed to know the law. It was the law that such representations might be treated by the *Page 562 
legislature as violations of the public peace and good order. He had notice then, by the title of this bill, that those representations might be included within the provisions of the act. It is not to be forgotten that the title does not point to legislation on the subject of the public peace and good order in general, that is, on any and every day, but only on the first day of the week, commonly called Sunday. So that the title is fitted to call particular attention to whatever is likely to disturb that peace and order on that day. The courts having held that dramatic representations and the like are, in legislative belief and action, calculated so to do, it seems that a reference in the title of a bill to that day, and to the preservation of the public peace and order thereon, does give warning that the particular subject of those representations may be touched upon in it.
The case of Durkee v. Janesville (26 Wis., 697), is cited and relied upon. The title of the bill in that case was: "An act to legalize and authorize the assessment of street improvements and assessments." The subject of it was to validate certain illegal assessments theretofore made in the city of Janesville. We think that the decision that the bill was unconstitutional and void was correct. The bill was local. The title did not express the subject. Not because it did not refer to the locality, but because it was prospective in its indication, while the subject of the act was retrospective. From the title, the notion would be got of an act to provide a mode of assessment of street improvements and assessments in the future. If the subject had been that, the title would have expressed it, and would have guarded the inhabitants of Janesville against unexpected and clandestine legislation.
The learned court in that case puts its decision on different grounds, which we are not disposed to apply to the case in hand.
Nor does the act infringe upon the right preserved by the constitution in art. 1, § 3. "The free exercise and enjoyment of religious profession and worship, without discrimination or preference * * * in this State to all mankind." *Page 563 
"The liberty of conscience hereby secured shall not be so construed as to excuse acts of licentiousness, or to justify practices inconsistent with the peace or safety of this State."
Here, again, it is enough to refer to the decision and opinion in Lindenmuller v. The People, (supra), which having never been appealed from or in other manner questioned, will be held as declaring the law of this State. It is there held, with great force of argument, that the Christian Sunday may be protected from desecration by such laws as the Legislature in its wisdom may deem necessary; and that it is the sole judge of the acts proper to be prohibited, with a view to the public peace. The subject is exhausted in the Lindenmuller case (supra), and the true ground of judgment there occupied, and all the arguments upon this branch of the case in the present state of civil society in this country, are there advanced and elaborated. It is needless to repeat them.
We conclude that the judgment appealed from should be affirmed.